Rule 219.   Annual registration of attorneys.


***
     (b)      The following shall be exempt from paying the annual fee required by
subdivision (a):

             (1)    Justices or judges serving in the following Pennsylvania courts of
      record shall be exempt for such time as they serve in office: Supreme, Superior,
      Commonwealth, Common Pleas, and Philadelphia Municipal; and justices or
      judges serving an appointment for life on any federal court;

            (2)    retired attorneys; and

            (3)   military attorneys holding a limited certificate of admission issued
      under Pa.B.A.R. 303 (relating to admission of military attorneys).

                   Note: The exemption created by subdivision (b)(1) does not
                   include [Philadelphia Traffic Court judges,] Pittsburgh
                   Municipal Court judges,        magisterial district judges,
                   arraignment court magistrates or administrative law judges.

***